      Case 9:18-cv-00703-BKS-ATB Document 50 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


HIKEEM GREEN,

                                     Plaintiff,                      9:18-cv-0703 (BKS/ATB)

v.

DAVID HAIMES,

                                     Defendant.


Appearances:

Plaintiff, pro se
Hikeem Green
Huntington Station, NY

For Defendant:
Letitia James
Attorney General of the State of New York
Nicholas L. Zapp
Assistant Attorney General
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Hikeem Green, a former New York State inmate, commenced this action under

42 U.S.C. § 1983, asserting claims arising out of his incarceration. (Dkt. No. 16). On June 11,

2020, Defendant David Haimes filed a motion for summary judgment. (Dkt. No. 45). Plaintiff

did not file a response even though his deadline to respond was sua sponte extended by the

Court. (Dkt. No. 48). This matter was referred to United States Magistrate Judge Andrew T.

Baxter who, on August 31, 2020, issued a Report-Recommendation recommending that

Defendant’s motion for summary judgment be granted and that Plaintiff’s second amended
       Case 9:18-cv-00703-BKS-ATB Document 50 Filed 10/26/20 Page 2 of 2




complaint be dismissed in its entirety. (Dkt. No. 49). Magistrate Judge Baxter advised the parties

that under 28 U.S.C. § 636(b)(1), they had fourteen days within which to file written objections

to the Report, and that the failure to object to the Report within fourteen days would preclude

appellate review. (Dkt. No. 49, at 12).

        No objections have been filed. As no objections to the Report-Recommendation have

been filed, and the time for filing objections has expired, the Court reviews the Report-

Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223, 229 (N.D.N.Y. 2012)

(citing Fed. R. Civ. P. 72(b) Advisory Committee Notes to 1983 amendment). Having reviewed

the Report-Recommendation for clear error and found none, the Court adopts the Report-

Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 49) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendant’s motion for summary judgment (Dkt. No. 45) is

GRANTED and Plaintiff’s second amended complaint (Dkt. No. 16) is DISMISSED in its

entirety; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.



Dated: October 26, 2020
       Syracuse, New York




                                                 2
